                          Case 2:15-cv-05346-CJC-E Document 496-37 Filed 04/12/21 Page 1 of 3 Page ID
                                                          #:36214



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “36”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
               Case 2:15-cv-05346-CJC-E Document 496-37 Filed 04/12/21 Page 2 of 3 Page ID
                                               #:36215
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


               To:       Vogelgesang, Janet[Janet.Vogelgesang@disney.com]
               From:     Riles, Sarah (Fisk)
               Sent:     Wed 2/26/2014 3:44:24 PM
               Importance:          Normal
               Subject: FW: Pre-populated DAS card

               Fyi - will send these as I get them.

               Sarah Riles
               office 407560-5020 I cell 4072524445I lax 407560-1469



               From: Sweetman, Jenny
               Sent: Wednesday, February 26, 2014 3:42 PM
               To: Riles, Sarah (Fisk); Badin, Julio; Evans, Todd; Lake, James H.
               Subject: RE: Pre-populated DAS card


               Sarah,

               Here are my initial thoughts:




                                                             Exhibit 36
Confidential                                                                        Disney-AL 1007490
               Case 2:15-cv-05346-CJC-E Document 496-37 Filed 04/12/21 Page 3 of 3 Page ID
                                               #:36216
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                               Exhibit 36
Confidential                                                                        Disney-AL 1007491
